PROMISSORY NOTE







$100,000

                 

       June 20, 2011







FOR VALUE RECEIVED, the undersigned, PCS EDVENTURES!.COM, INC., an Idaho
corporation (hereinafter referred to as “Borrower”), hereby promises to pay to
the order of TODD R & PATRICIA S. HACKETT, or (his/her/its) successors and
assigns, if any (hereinafter referred to as “Lender”), the principal sum of One
Hundred Thousand Dollars ($100,000), together with interest on the unpaid
principal amount of this Promissory Note (“Note”) at the rate of 10 percent
(10%) per annum in the manner and upon the terms and conditions set forth below.




The principal and interest on the unpaid principal amount of this Note, or any
portion thereof, shall be paid in full in cash on or before August 20, 2011;
provided, however, at Lender’s sole option, Lender may elect to receive payment
of this Note and all accrued interest on the due date in restricted common stock
of the Borrower at the price per share of said common stock at same rate as the
warrants attached hereto.  Lender’s exercise, if any, of the option to receive
such stock in full and final payment of this Note shall be made in writing and
presented to Borrower along with any other documents as may be required to be
executed by the Lender to comply with any state or federal securities laws which
may be applicable to the issuance of such stock.  




All cash payments on this Note shall be made in lawful currency of the United
States at the address of the Lender, or at such other place as the holder of
this Note may designate in writing.




As further consideration for the Lender to loan the principal amount of this
Note pursuant to the terms hereof, Borrower shall issue to Lender Warrants to
Purchase Common Stock, the number of Warrants, exercise price, and the terms
thereof to be in the Form of Warrant, a copy of which is attached to this Note,
hereafter referred to as Warrant # 510020.  This Note is secured by the specific
Accounts Receivable of the Borrower that shall be created when the Inventory
purchased by this loan is delivered and invoiced to it’s customers.




The obligations of the Borrower hereunder may be assigned by the Borrower
without consent or prior notice to the Lender.  




Upon default in the payment of any amount due pursuant to this Note for more
than thirty (30) days after the due date, the Lender may, without notice,
declare the entire debt and principal amount then remaining unpaid under this
Note immediately due and payable and may, without notice, in addition to any
other remedies, proceed against the




--------------------------------------------------------------------------------

Borrower to collect the unpaid principal and any interest due.  Presentment for
payment, notice of dishonor, protest and notice of protest are waived by the
Borrower and any and all others who may at any time become liable or obligated
for the payment of all or any part of this Note, the principal or interest due.




This Note may be amended only by a written instrument executed by Lender and
Borrower.




This Note shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of Idaho.  Any legal action to enforce
any obligation of the parties to this Note shall be brought only in the District
Court of the Fourth Judicial District of the State of Idaho, in and for the
County of Ada.  




In the event of any civil action filed or initiated between the parties to this
Note or any other documents accompanying this Note, or arising from the breach
or any provision hereof, the prevailing party shall be entitled to seek from the
other party all costs, damages, and expenses, including reasonable attorney’s
and paralegal’s fees, incurred by the prevailing party.




Dated the day and year first above written.







PCS EDVENTURES!.COM, INC.

By[f062011promissorynotevg001.jpg] [f062011promissorynotevg001.jpg]

Its CEO





